Name: Decision No 1/96 of the EC-Andorra Joint Committee of 1 July 1996 concerning certain methods of administrative cooperation for implementation of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra and the transit of goods between these two
 Type: Decision
 Subject Matter: tariff policy;  European construction;  Europe;  executive power and public service
 Date Published: 1996-07-24

 Avis juridique important|21996D0724(03)Decision No 1/96 of the EC-Andorra Joint Committee of 1 July 1996 concerning certain methods of administrative cooperation for implementation of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra and the transit of goods between these two Official Journal L 184 , 24/07/1996 P. 0039 - 0040DECISION No 1/96 of THE EC-ANDORRA JOINT COMMITTEE of 1 July 1996 concerning certain methods of administrative cooperation for implementation of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra and the transit of goods between these two (96/447/EC)THE EC-ANDORRA JOINT COMMITTEE,Having regard to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra (1), signed in Luxembourg on 28 June 1990, and in particular Article 17 (8) thereof,Whereas the Andorran authorities will be responsible for carrying out the formalities for the release for free circulation of goods arriving from third countries and bound for the Principality of Andorra from 1 July 1996;Whereas, in view of the new situation obtaining, the Community transit procedure should apply to cover the movement of such goods to points within the Principality of Andorra;Whereas it would seem appropriate to apply the Community transit procedure to any movement of goods within the customs union; whereas Decision No 4/91 of the EEC-Andorra Joint Committee (2) should therefore be amended accordingly;Whereas, for the sake of clarity, Decision No 4/91 of the EEC-Andorra Joint Committee should be replaced by a new text,HAS DECIDED AS FOLLOWS:Article 1 For the purposes of implementing the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra, the authorities of the Member States and the Andorran authorities shall, in respect of goods falling within Chapters 25 to 97 to the harmonized System, apply mutatis mutandis the rules of the Community transit procedure laid down in Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the common customs code (3) and Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council (EEC) No 2913/92 establishing the common customs code (4), subject to the special provisions laid down in this Decision.Article 2 1. For the purposes of trade between the Community and the Principality of Andorra, goods which are in free circulation in accordance with Articles 3 and 4 of the Agreement shall move under the internal Community transit procedure (T2).2. Goods other than those referred to in paragraph 1 shall move under the external Community transit procedure (T1).3. Notwithstanding the requirement for evidence that the goods are in free circulation where applicable, a person completing export formalities at the frontier customs office of a Contracting Party shall not be required to place the goods consigned under the T1 or the T2 procedure, irrespective of the customs procedure under which the goods will be placed at the neighbouring frontier customs office.4. Notwithstanding the requirement for evidence that the goods are in free circulation where applicable, the frontier customs office of the Contracting Party where export formalities are completed may refuse to place the goods under the T1 or T2 procedure if that procedure is to end at the neighbouring frontier customs office.5. Free circulation of the goods must be proved by a T2 L document or a document having equivalent effect.Article 3 1. Goods referred to in Article 6 (3) (c) of the Agreement, dispatched to the Principality of Andorra with the benefit of an export refund, shall move under cover of an external Community transit document (T1).2. Where a control copy T5 used for the purposes of paragraph 1, such document shall be returned to the customs office at the point of exit from the Community in order to provide evidence of such exit.3. Where such goods in free circulation in the Principality of Andorra are dispatched to the Community, they shall also be placed under the external Community transit procedure (T1).The transit document T1 shall be endorsed with one of the following phrases, with underlining in red:- Percibir sÃ ³lo el elemento agrÃ ­cola - Acuerdo CEE-Andorra- Kun landbrugselementet opkrÃ ¦ves - EÃF-Andorra-aftalen- Nur den Agrarteilbetrag erheben - Abkommen EWG-Andorra- Ã Ã ¡Ã ´Ã ¡Ã ªÃ ±Ã ¡Ã ´Ã ¥Ã Ã ´Ã ¡Ã © Ã ¬Ã ¼Ã ­Ã ¯ Ã ´Ã ¯ Ã ¡Ã £Ã ±Ã ¯Ã ´Ã ©Ã ªÃ ¼ Ã ³Ã ´Ã ¯Ã ©Ã ·Ã ¥Ã Ã ¯ - Ã Ã µÃ ¬Ã ¶Ã ¹Ã ­Ã Ã ¡ Ã Ã Ã -Ã Ã ­Ã ¤Ã ¼Ã ±Ã ±Ã ¡Ã ²- Charge agricultural component only - EEC-Andorra Agreement- Ne percevoir que l'Ã ©lÃ ©ment agricole - Accord CEE-Andorre- Riscuotere solo l'elemento agricolo - Accordo CEE-Andorra- Alleen het agrarische element innen - Overeenkomst EEG-Andorra- Cobrar unicamente o elemento agrÃ ­cola - Acordo CEE-Andorra- Kannetaan vain maatalouden maksuosa - ETY-Andorra sopimus- Debitera endast jordbrukskomponenten - EEG-Andorra avtalet.Article 4 1. For the purposes of this Decision, 'transit office` shall mean the customs office of entry in a Contracting Party other than that of departure.2. The carrier shall present a transit advice note at each transit office.Article 5 1. The guarantee provided for under the Community transit procedure must be valid in both Contracting Parties involved in the transit operation.2. Guarantee documents and guarantee certificates shall be endorsed with the words 'Principality of Andorra`.Article 6 Decision No 4/91 is hereby repealed.Article 7 This Decision shall enter into force on 1 July 1996.Done at Andorra la Vella, 1 July 1996.For the EC-Andorra Joint CommitteeThe ChairmanAlbert PINTAT(1) OJ No L 374, 31. 12. 1990, p. 13.(2) OJ No L 250, 7. 9. 1991, p. 30.(3) OJ No L 302, 19. 10. 1992, p. 1. Regulation as last amended by the 1994 Act of Accession.(4) OJ No L 253, 11. 10. 1993, p. 1.